Exhibit 10.1
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of January 8,
2010, by and between SIGMATRON INTERNATIONAL, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION (“Bank”).
All references to Wells Fargo Bank in this Agreement shall mean Wells Fargo
Bank, National Association.
RECITALS
     Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Bank and Borrower hereby agree as follows:
ARTICLE I
CREDIT TERMS
     SECTION 1.1. LINE OF CREDIT.
     (a) Line of Credit. Subject to the terms and conditions of this Agreement,
Bank hereby agrees to make advances to Borrower from time to time up to and
including January 8, 2012, not to exceed at any time the aggregate principal
amount of Twenty Five Million Dollars ($25,000,000.00) (“Line of Credit”), the
proceeds of which shall be used to finance Borrower’s working capital
requirements. Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of January 8, 2010 (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.
     (b) Letter of Credit Subfeature. As a subfeature under the Line of Credit,
Bank agrees from time to time during the term thereof to issue or cause an
affiliate to issue standby and sight commercial letters of credit for the
account of Borrower (“Subfeature LCs”); provided however, that the aggregate
undrawn amount of all outstanding Subfeature LCs shall not at any time exceed
Two Million Dollars ($2,000,000.00). The form and substance of each Subfeature
LC shall be subject to approval by Bank, in its sole discretion. Each standby
letter of credit shall be issued for a term not to exceed three hundred sixty
five (365) days and each sight commercial letter of credit shall be issued for a
term not to exceed ninety (90) days, as designated by Borrower. The undrawn
amount of all Subfeature LCs shall be reserved under the Line of Credit and
shall not be available for borrowings thereunder. Each Subfeature LC shall be
subject to the additional terms and conditions of Bank’s standard Standby Letter
of Credit agreement or Commercial Letter of Credit agreement as applicable, and
all applications and related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Subfeature LC shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit.

-1-



--------------------------------------------------------------------------------



 



     (c) Borrowing and Repayment. Borrower may from time to time during the term
of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note or any other document
or instrument required hereby; provided however, that the total outstanding
borrowings under the Line of Credit shall not at any time exceed the maximum
principal amount available thereunder, as set forth above.
     SECTION 1.2. TERM LOAN.
     (a) Term Loan. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make a loan to Borrower in the principal amount as calculated
below (“Term Loan”), the proceeds of which shall be used to refinance Borrower’s
outstanding credit accommodations and finance office and warehouse facilities in
Elk Grove Village, Illinois. Borrower’s obligation to repay the Term Loan shall
be evidenced by a promissory note dated as of January 8, 2010 (“Term Note”), all
terms of which are incorporated herein by this reference. Bank’s commitment to
fund the Term Loan shall terminate on January 8, 2010. The Term Loan shall be in
an amount equal to the least of: i) $2,500,000.00; ii) 65% of the appraised
value determined by the Bank of real property located in Elk Grove Village,
Illinois (the “Elk Grove Property”) securing the Term Loan, or iii) an amount
that results in a projected debt service coverage ratio determined by the Bank
of 1.25 to 1.0 based on the ratio of stabilized net income listed in the
appraisal of the Elk Grove Property with debt service coverage determined by
reference to net operating income of the Elk Grove Property identified in the
appraisal of the Elk Grove Property divided by projected principal and interest
due in the first year of the Term Loan.
     (b) Repayment. Principal and interest on the Term Loan shall be repaid in
accordance with the provisions of the Term Note.
     (c) Prepayment. Borrower may prepay principal on the Term Loan in whole or
in part, and solely in accordance with the provisions of the Term Note.
     SECTION 1.3. SECOND TERM LOAN. In its sole discretion, Bank may make a loan
to Borrower in the principal amount of up to Two Million Dollars ($2,000,000.00)
(“Second Term Loan”), the proceeds of which shall be used to provide working
capital requirements and for other general corporate purposes. Borrower’s
obligation to repay the Second Term Loan shall be evidenced by a promissory note
(“Second Term Note”), in form and substance acceptable to Borrower and Bank, to
be signed and dated as of the date of the funding of the Second Term Note.
Subject to the Bank’s decision to agree to extend the Second Term Loan and the
Borrower’s satisfaction of all conditions to funding, the Second Term Note shall
fund not later than January 8, 2011, as and when requested by Borrower, and the
principal thereof shall be due and payable in a lump sum on January 8, 2011.
Interest shall be payable monthly beginning on the first day of the month
immediately following the funding. Interest shall accrue at a rate equal to the
rate per annum quoted by Wells Fargo Bank offered for U.S. dollar deposits on
the London Inter-Bank Market, for the purpose of calculating effective rates of
interest for loans making reference to “LIBOR” for a term of six months plus
1.00% per annum, and shall automatically renew for a second six-month interest
period, which interest provisions shall appear in the Second Term Note. Borrower
may prepay principal on the Second Term Loan in whole or in part, without
premium or penalty, at any time, subject to any funding losses resulting from
prepayment of the Second Term Note other than payment on the last day of the
relevant interest period or other break funding costs. The conditions to advance
of the Second Term Loan shall include: i) execution and delivery by the Borrower
of the Second Term Note in form and substance mutually agreed between the
Borrower and the Bank; ii) delivery of an

-2-



--------------------------------------------------------------------------------



 



irrevocable, standby letter of credit in face amount equal to the maximum
principal amount of the Second Term Note together with 90 days’ estimated
accrued interest thereon, which letter of credit shall be issued by a bank
acceptable to the Bank and contain terms and conditions acceptable to the Bank;
among these terms an expiry date at least 30 days after the stated maturity date
of the Second Term Note; iii) evidence of the authority of the Borrower to
execute, deliver and perform its obligations under the Second Term Note and
related documents and the legality of the transactions thereunder and iv) such
other conditions reasonable and customary under the circumstances.
     SECTION 1.4. INTEREST/FEES.
     (a) Interest. The outstanding principal balance of each credit subject
hereto shall bear interest at the rate of interest set forth in each promissory
note or other instrument or document executed in connection therewith.
     (b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.
     (c) Arrangement Fee. Bank has acknowledged that Borrower has paid to Bank a
$10,000.00 non-refundable arrangement fee.
     (d) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to three
tenths percent (.30%) per annum (computed on the basis of a 360-day year, actual
days elapsed) on the average daily unused amount of the Line of Credit, which
fee shall be calculated on a 360 basis by Bank and shall be due and payable by
Borrower in arrears on each quarter end.
     (e) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the
issuance of each standby or commercial letter of credit issued under any credit
subject hereto equal to LIBOR per annum (computed on the basis of a 360-day
year, actual days elapsed) of the face amount thereof, and (ii) fees upon the
payment or negotiation of each drawing under any such letter of credit and fees
upon the occurrence of any other activity with respect to any such letter of
credit (including without limitation, the transfer, amendment or cancellation of
any such letter of credit) determined in accordance with Bank’s standard fees
and charges then in effect for such activity.
     SECTION 1.5. COLLECTION OF PAYMENTS. Except to the extent expressly
specified otherwise in any Loan Document (as defined in Section 2.2 hereof)
other than this Agreement, Borrower authorizes Bank to collect all amounts due
to Bank from Borrower under this Agreement or any other Loan Document (whether
for principal, interest or fees, or as reimbursement of drafts paid or other
payments made by Bank under any credit subject to this Agreement) by charging
any deposit account maintained by Borrower with Wells Fargo Bank for the full
amount thereof. Should there be insufficient funds in Borrower’s deposit
accounts with Wells Fargo Bank to pay all such sums when due, the full amount of
such deficiency shall be immediately due and payable by Borrower.
     SECTION 1.6. COLLATERAL.
     (a) As security for all indebtedness and other obligations of Borrower to
Bank subject hereto under the Loan Documents, Borrower hereby grants to Bank
security interests of first priority in all Borrower’s accounts receivable and
other rights to payment, general intangibles and inventory located in the United
States.

-3-



--------------------------------------------------------------------------------



 



     (b) As security for all indebtedness and other obligations of Borrower to
Bank subject hereto, under the Term Loan, Borrower hereby grants to Bank a lien
of not less than first priority on that certain real property located at 2201
Landmeier Road, Elk Grove Village, IL 60007 pursuant to the Mortgage and
Assignment of Rents and Leases, dated January 8, 2010 (the “Mortgage”).
     (c) All of the foregoing shall be evidenced by and subject to the terms of
such security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.
     (d) Borrower shall pay to Bank immediately upon demand the full amount of
all reasonable out-of-pocket charges, costs and expenses (to include reasonable
out-of-pocket fees paid to third parties), expended or incurred by Bank in
connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.
     SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.
     SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.
     SECTION 2.3. NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.
     SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

-4-



--------------------------------------------------------------------------------



 



     SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statement of Borrower dated April 30, 2009, and all interim financial statements
delivered to Bank since said date, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, (a) are complete and correct and
present fairly the financial condition of Borrower, (b) disclose all liabilities
of Borrower that are required to be reflected or reserved against under
generally accepted accounting principles, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with generally
accepted accounting principles consistently applied. Since the dates of such
financial statements there has been no material adverse change in the financial
condition of Borrower, nor has Borrower mortgaged, pledged, granted a security
interest in or otherwise encumbered any of its domestic assets or properties
except in favor of Bank, Bank of America (which security interest shall be
satisfied in full upon the closing of the loan contemplated by the Line of
Credit Note and the Term Note), equipment leases with Wells Fargo Equipment
Finance, Inc., GE Capital or Plains Capital Leasing, in each case as set forth
in Schedule 5.3 hereto or as otherwise permitted by Bank in writing.
     SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.
     SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract
or instrument to which Borrower is a party or by which Borrower may be bound
that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.
     SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.
     SECTION 2.9. ERISA. Borrower is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.
     SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money, any material purchase money obligation or any
other material lease, commitment, contract, instrument or obligation.
     SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to
Bank in Schedule 2.11 hereof, Borrower is in compliance in all material respects
with all applicable federal or state environmental, hazardous waste, health and
safety statutes, and any rules or regulations adopted pursuant thereto, which
govern or affect any of Borrower’s operations and/or properties, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time. None of the operations of Borrower is the
subject of any

-5-



--------------------------------------------------------------------------------



 



federal or state investigation evaluating whether any remedial action involving
a material expenditure is needed to respond to a release of any toxic or
hazardous waste or substance into the environment. Borrower has no material
contingent liability in connection with any release of any toxic or hazardous
waste or substance into the environment.
     SECTION 2.12. REAL PROPERTY COLLATERAL. Except as disclosed by Borrower to
Bank in writing prior to the date hereof, with respect to any real property
collateral required hereby:
     (a) All taxes, governmental assessments, insurance premiums, and water,
sewer and municipal charges, and rents (if any) which previously became due and
owing in respect thereof have been paid as of the date hereof.
     (b) There are no mechanics’ or similar liens or claims which have been
filed for work, labor or material (and no rights are outstanding that under law
could give rise to any such lien) which affect all or any interest in any such
real property and which are or may be prior to or equal to the lien thereon in
favor of Bank.
     (c) None of the improvements which were included for purpose of determining
the appraised value of any such real property lies outside of the boundaries
and/or building restriction lines thereof, and no improvements on adjoining
properties materially encroach upon any such real property.
     (d) There is no pending, or to the best of Borrower’s knowledge threatened,
proceeding for the total or partial condemnation of all or any portion of any
such real property, and all such real property is in good repair and free and
clear of any damage that would materially and adversely affect the value thereof
as security and/or the intended use thereof.
ARTICLE III
CONDITIONS
     SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of
Bank to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:
     (a) Approval of Bank Counsel. All legal matters incidental to the extension
of credit by Bank shall be satisfactory to Bank’s counsel.
     (b) Documentation. Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:

  (i)   This Agreement.     (ii)   Revolving Line of Credit Note.     (iii)  
Term Loan.     (iv)   Corporate Resolution: Borrowing.     (v)   Certificate of
Incumbency.     (vi)   Continuing Security Agreement: Rights to Payment and
Inventory.     (vii)   Security Agreement: Equipment and Fixtures.     (viii)  
Mortgage and Assignment of Rents and Leases.     (ix)   Fax Transmission and
Acceptance of Requests, Instructions, Documents and Information.

-6-



--------------------------------------------------------------------------------



 



  (x)   Facsimile Transmissions of Applications for Issuance of, and Amendments
to, Letters of Credit.     (xi)   Insurance Information request     (xii)   Such
other documents as Bank may require under any other Section of this Agreement.

     (c) Financial Condition. There shall have been no material adverse change,
as determined by Bank, in the financial condition or business of Borrower, nor
any material decline, as determined by Bank, in the market value of any
collateral required hereunder or a substantial or material portion of the assets
of Borrower.
     (d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank, including without limitation,
policies of marine cargo insurance, accounts receivable insurance and business
personal property insurance, and policies of fire and extended coverage
insurance covering all real property collateral required hereby, with
replacement cost and mortgagee loss payable endorsements, and such policies of
insurance against specific hazards affecting any such real property as may be
required by governmental regulation or Bank.
     (e) Real Property Appraisals. Bank shall have obtained, at Borrower’s cost,
an appraisal of all real property collateral required hereby, and all
improvements thereon, issued by an appraiser acceptable to Bank and in form,
substance and reflecting values satisfactory to Bank, in its discretion.
     (f) Title Insurance. Bank shall have received an ALTA Policy of Title
Insurance, with such endorsements as Bank may require, issued by a company and
in form and substance satisfactory to Bank, in such amount as Bank shall
require, insuring Bank’s lien on the real property collateral required hereby to
be of first priority, subject only to such exceptions as Bank shall approve in
its discretion, with all costs thereof to be paid by Borrower.
     (g) Phase I Environmental Survey. A Phase I environmental survey of the Elk
Grove Property in form and substance satisfactory to the Bank.
     (h) Field Audit. A completed field audit of Borrower covering areas
customarily examined by the Bank in form and substance satisfactory to the Bank.
     SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank
to make each extension of credit requested by Borrower hereunder shall be
subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:
     (a) Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and on the date of each extension of credit by Bank
pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default, shall have occurred and be continuing or shall exist.

-7-



--------------------------------------------------------------------------------



 



     (b) Documentation. Bank shall have received all additional documents which
may be required in connection with such extension of credit, including without
limitation, the following:

  (i)   For the issuance of a commercial letter of credit under any credit
subject to this Agreement, Bank’s standard Application for Commercial Letter of
Credit.

  (ii)   For the issuance of a standby letter of credit under any credit subject
to this Agreement, Bank’s standard Application for Standby Letter of Credit.

     (c) Payment of Fees. Bank shall have received payment in full of any fee
required by any of the Loan Documents to be paid at the time such credit
extension is made.
ARTICLE IV
AFFIRMATIVE COVENANTS
     Borrower covenants that so long as Bank remains committed to extend credit
to Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:
     SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by Bank,
the amount by which the outstanding principal balance of any credit subject
hereto at any time exceeds any limitation on borrowings applicable thereto.
     SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, during regular
business hours, with a reasonable prior notice, to inspect, audit and examine
such books and records, to make copies of the same, and to inspect the
properties of Borrower.
     SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in
form and detail satisfactory to Bank:
     (a) not later than 120 days after and as of the end of each fiscal year, an
unqualified audited consolidated and consolidating financial statement of
Borrower, prepared by a certified public accountant acceptable to Bank in
accordance with generally accepted accounting principles, to include balance
sheet, income statement, and statement of cash flows;
     (b) not later than 30 days after and as of the end of month, a financial
statement of Borrower, prepared by Borrower, to include balance sheet and income
statement and statement of cash flows;
     (c) not later than 45 days after the end of each quarter, consolidated and
consolidating financial statements of the Borrower prepared by the Borrower, to
include balance sheet, income statement and statement of cash flows;
     (d) not later than 25 days after and as of the end of each month, an
inventory report showing the types, locations and unit or dollar values of all
the inventory collateral, an aged

-8-



--------------------------------------------------------------------------------



 



listing of accounts receivable to include both factored and unfactored accounts,
an aged listing of accounts payable, and a reconciliation of accounts,
     (e) contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer of Borrower that said financial statements are accurate and that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default;
     (f) from time to time such other information as Bank may reasonably
request.
     SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.
     SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, property damage and workers’
compensation, with all such insurance carried with companies and in amounts
satisfactory to Bank, and deliver to Bank from time to time at Bank’s request
schedules setting forth all insurance then in effect.
     SECTION 4.6. FACILITIES. Keep all properties useful or necessary to
Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.
     SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.
     SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
material litigation pending or threatened against Borrower.
     SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition
as follows using generally accepted accounting principles consistently applied
and used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower’s
consolidated financial statements for the period ending January 31, 2010:
     (a) Minimum Tangible Net Worth not less than $45,050,400.00 plus 50% of
quarterly net profit after taxes plus 100% of any increases in equity or
subordinated debt at each fiscal quarter end. “Tangible Net Worth” defined as
the aggregate of total stockholders’ equity plus subordinated debt less any
intangible assets.

-9-



--------------------------------------------------------------------------------



 



     (b) Total Liabilities divided by Tangible Net Worth not greater than 1.5 to
1.0 at each fiscal quarter end, with “Total Liabilities” defined as the
aggregate of current liabilities and non-current liabilities, and with “Tangible
Net Worth” as defined above.
     (c) Fixed Charge Coverage Ratio not less than 2.0 to 1.0 as of each fiscal
quarter end, determined on a rolling 4-quarter basis, with “Fixed Charge
Coverage Ratio” defined as the aggregate of net profit after taxes plus
depreciation expense, amortization expense, cash capital contributions minus
dividends, distributions, divided by the aggregate of the current maturity of
long-term debt and capitalized lease payments.
     (d) Minimum Quick Ratio not less than 1.0 to 1.0 at each fiscal quarter
end, with “Quick Ratio” defined as the sum of total cash and cash equivalents
plus accounts receivable less bad debt reserve to current total liabilities.
     (e) Net Profit After Tax not less than $1.00 on a rolling 4-quarter basis,
determined as of each fiscal quarter end.
     SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than ten
(10) days after the occurrence of each such event or matter) give written notice
to Bank in reasonable detail of: (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
the occurrence of any loss through liability or property damage, or through
fire, theft or any other cause affecting Borrower’s domestic property that is
reasonably estimated to involve a loss of more than $25,000 that is not covered
by insurance.
     SECTION 4.11. COLLATERAL AUDITS. Permit Bank to audit all Borrower’s
collateral required hereunder, with such audits to be performed from time to
time at Bank’s option by collateral examiners acceptable to Bank and in scope
and content satisfactory to Bank, and with all Bank’s costs and expenses of each
audit to be reimbursed in full by Borrower. Bank shall not be required to share
the results of the audit(s) with Borrower or any third party.
     SECTION 4.12. STOCK PLEDGES. On or before April 8, 2010, Borrower shall
deliver to Bank documentation in form and substance satisfactory to Bank,
including enforceable pledge agreements and legal opinions, evidencing
Borrower’s pledge of 65% of its equity ownership interests in each of its direct
and indirect foreign subsidiaries, including, but not limited to Standard
Components de Mexico S.A and AbleMex S.A. de C.V. in Mexico, SigmaTron
International Trading Co. and SigmaTron Taiwan Branch in Taiwan, and Wujiang
SigmaTron Electronics Co., Ltd. in The People’s Republic of China. To the extent
applicable, Borrower shall also provide evidence satisfactory to Bank that the
necessary approvals have been obtained and registration of such documentation
has occurred in each jurisdiction.
     SECTION 4.13. INVENTORY APPRAISAL. On or before February 5, 2010, Bank
shall have obtained, at Borrower’s cost, an appraisal of all Borrower’s
inventory, issued by an appraiser acceptable to Bank and in form, substance and
reflecting values satisfactory to Bank in its reasonable discretion.

-10-



--------------------------------------------------------------------------------



 



     SECTION 4.14 REAL PROPERTY TAX COMPLIANCE. Borrower shall provide evidence
of payment of real property taxes on the Elk Grove Property within fifteen
(15) days of the due date for each installment thereof.
ARTICLE V
NEGATIVE COVENANTS
     Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:
     SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.
     SECTION 5.2. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of $3,500,000.00.
     SECTION 5.3. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist
any indebtedness or liabilities resulting from borrowings, loans, guaranties, or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
Wells Fargo Equipment Finance, Inc., GE Capital or Plains Capital Leasing in
each case as set forth in Schedule 5.3 hereto and up to $1,500,000.00 at any
time outstanding to GE Capital for equipment leases incurred after the date
hereof (b) any other liabilities of Borrower existing as of, and disclosed to
Bank prior to, the date hereof.
     SECTION 5.4. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as_a worldwide seller of electronic products and services;
acquire all or substantially all of the assets of any other entity; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower’s assets except in the ordinary course of its business.
     SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except any of the foregoing (a) existing as
of, and disclosed to Bank prior to, the date hereof or (b) in an amount not to
exceed $100,000 in the aggregate.
     SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, and
Borrower shall provide to Bank, upon request, any documentation required by Bank
to substantiate the appropriateness of amounts paid or to be paid.
     SECTION 5.7. PLEDGE OF ASSETS. (a) Mortgage, pledge, grant or permit to
exist a security interest in, or lien upon, all or any portion of Borrower’s
assets now owned or hereafter acquired, except any of the foregoing in favor of
Bank, Wells Fargo Equipment Finance, Inc., GE Capital or Plains Capital Leasing,
or which is existing as of, and disclosed to Bank in writing prior to, the date
hereof, or (b) agree with any other person or entity not to mortgage, pledge,

-11-



--------------------------------------------------------------------------------



 



grant or permit to exist a security interest in, or lien upon, all or any
portion of Borrower’s assets now owned or hereafter acquired, except any of the
foregoing in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to, the date hereof.
ARTICLE VI
EVENTS OF DEFAULT
     SECTION 6.1. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement:
     (a) Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents.
     (b) Any financial statement or certificate furnished to Bank in connection
with, or any representation or warranty made by Borrower or any other party
under this Agreement or any other Loan Document shall prove to be incorrect,
false or misleading in any material respect when furnished or made.
     (c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days after notice
from Bank of its occurrence.
     (d) Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any material contract, instrument
or document (other than any of the Loan Documents) binding on Borrower, any
guarantor hereunder or any general partner or joint venturer in Borrower if a
partnership or joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a “Third Party Obligor”) has incurred any
debt or other liability to any person or entity, including to Bank.
     (e) Borrower or any Third Party Obligor shall become insolvent, or shall
suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.
     (f) The filing of a notice of judgment lien in excess of $50,000.00 against
Borrower or any Third Party Obligor; or the recording of any abstract of
judgment in excess of $50,000.00 against Borrower or any Third Party Obligor in
any county in which Borrower or such Third Party Obligor has an interest in real
property; or the service of a notice of levy and/or of a writ of

-12-



--------------------------------------------------------------------------------



 



attachment or execution, or other like process, in excess of $50,000.00 against
the assets of Borrower or any Third Party Obligor; or the entry of a judgment in
excess of $50,000.00 against Borrower or any Third Party Obligor; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower or any Third Party
Obligor and is not vacated or dismissed within 60 days after the filing thereof.
     (g) There shall exist or occur any event or condition that Bank in good
faith believes impairs the prospect of payment or performance by Borrower, any
Third Party Obligor, or the general partner of either if such entity is a
partnership, of its obligations under any of the Loan Documents.
     (h) The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor and such action is not dismissed within
60 days after the commencement thereof.
     (i) The withdrawal, resignation or expulsion of any one or more of the
general partners in Borrower; or any change in control of Borrower or any entity
or combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of twenty-five percent (25%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest) of Borrower.
     (j) The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank’s prior written
consent, of all or any part of or interest in any real property collateral
required hereby.
     SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any

-13-



--------------------------------------------------------------------------------



 



kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
     SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

     
BORROWER:
  SIGMATRON INTERNATIONAL, INC.
 
  2201 Landmeier Road
 
  Elk Grove Village, IL 60007
 
  Attn: Linda K. Frauendorfer, CFO
 
   
With a copy to:
  Henry J. Underwood
 
  Howard and Howard Attorneys PLLC
 
  200 South Michigan Avenue
 
  Suite 1100
 
  Chicago, IL 60604
 
   
BANK:
  WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION
 
  230 W. Monroe Street, 29th Floor
 
  Chicago, IL 60606

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) business days after
deposit in the U.S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.
     SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to
Bank immediately upon demand the full amount of all reasonable out-of-pocket
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include reasonable outside counsel fees), expended or incurred by Bank
in connection with (a) the negotiation and preparation of this Agreement and the
other Loan Documents, and the preparation of any amendments and waivers hereto
and thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
that may be awarded or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
     SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire

-14-



--------------------------------------------------------------------------------



 



relating to any credit subject hereto, Borrower or its business or any
collateral required hereunder; provided that any information provided to the
Bank by the Borrower and identified by the Borrower as material non-public
information shall not be disclosed to the prospective assignee or participant
unless and until the prospective assignee or participant has agreed in writing
for the benefit of Borrower to maintain the confidentiality of such non-public
information.
     SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.
     SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
     SECTION 7.7. TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.
     SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
     SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.
     SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois, but giving
effect to federal laws applicable to national banks.
     SECTION 7.11. ARBITRATION.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Chicago, Illinois selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at

-15-



--------------------------------------------------------------------------------



 



least $1,000,000.00 exclusive of claimed interest, arbitration fees and costs in
which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession
to the extent permitted under applicable law; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of any party to submit any dispute to arbitration or reference
hereunder, including those arising from the exercise of the actions detailed in
sections (i), (ii) and (iii) of this paragraph.
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Illinois or a neutral retired judge of the
state or federal judiciary of Illinois, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Illinois and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Illinois Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
     (e) Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

-16-



--------------------------------------------------------------------------------



 



     (f) Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.
     (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first written above.

                      WELLS FARGO HSBC TRADE BANK, SIGMATRON INTERNATIONAL, INC.
  NATIONAL ASSOCIATION
 
           
 
           
By:
  /s/ Linda K. Frauendorfer   By:   /s/ Matthew Soper
 
           
 
  Title: Chief Financial Officer       Matthew Soper
Relationship Manager

-17-



--------------------------------------------------------------------------------



 



Disclosure Schedules
Credit Agreement
between
SigmaTron International, Inc.
and
Wells Fargo HSBC Trade Bank, National Association,
dated January 8, 2010

-18-



--------------------------------------------------------------------------------



 



Credit Agreement
between
SigmaTron International, Inc.
and
Wells Fargo HSBC Trade Bank, National Association,
dated January 8, 2010
Schedule 2.11
Environmental Matters
None

-19-



--------------------------------------------------------------------------------



 



Credit Agreement
between
SigmaTron International, Inc.
and
Wells Fargo HSBC Trade Bank, National Association,
dated January 8, 2010
Schedule 5.3
Other Indebtedness

                          Loan Balance as of   Name   Lease #   January, 2010  
   
WELLS FARGO EQUIPMENT FINANCE, INC.*
             
733 MARQUETTE AVENUE
             
SUITE 700
             
MAC N9306-070
             
MINNEAPOLIS, MINNESOTA 55402
             
 
             
PLAINS CAPITAL LEASING
    2114   $ 35,547.43  
6221 RIVERSIDE DR.
             
SUITE 105
             
IRVING, TEXAS
             
PH 214-775-4607
             
(CUST. NO. 0002114)
             
 
             
GE CAPITAL**
  GE 013   $ 177,923.09  
P.O. BOX 31001 0802
  GE 014   $ 244,950.96  
PASADENA CA 91110-0802
             
PH: 800-362-0135
             
CUST. NO 825622327
             

 

*   replaces Banc of America Leasing & Capital LLC, Master Lease Agreement
No. 4762700   **   leased property in Mexico and not subject to lien of Wells
Fargo HSBC Trade Bank, National Association or affiliates.

-20-